UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6164



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM ANTHONY YOUNG,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-02-216; CA-04-1562-22)


Submitted:   June 13, 2005                 Decided:    June 24, 2005


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Anthony Young, Appellant Pro Se.          William Kenneth
Witherspoon, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Anthony Young, a federal prisoner, seeks to

appeal the district court’s orders denying relief on his motions to

reconsider the court’s earlier denial of his motion to vacate

judgment pursuant to 28 U.S.C. § 2255 (2000).   An appeal may not be

taken from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.   28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 367-70 (4th

Cir. 2004).   A certificate of appealability will not issue for

claims addressed by a district court absent “a substantial showing

of the denial of a constitutional right.”    28 U.S.C. § 2253(c)(2)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable jurists would find both that his constitutional claims

are debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.       See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Young

has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED


                               - 2 -